Citation Nr: 0504193	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-02 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for numbness of the 
right thigh.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for left shoulder pain.

4.  Entitlement to service connection for jungle rot of the 
heels.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1971 and from March 1971 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In March 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge at the RO.  A transcript of the 
hearing is associated with the claims file.

The March 2004 hearing transcript reflects that the veteran 
withdrew his claim for service connection for bone spurs in 
both feet.  Therefore, this claim is not before the Board at 
this time, and we will confine this discussion to the issues 
as set forth above.

Also during the March 2004 hearing transcript, the veteran 
raised a claim for service connection for hearing loss.  This 
claim is referred to the RO for all further appropriate 
consideration.


FINDINGS OF FACT

1.  There is no current evidence of a right thigh disorder.

2.  The veteran does not have tinnitus which is related to 
service, or which was diagnosed within one year following his 
discharge from service.

3.  There is no current evidence of a left shoulder disorder.

4.  The veteran does not have jungle rot of his heels which 
is related to service.


CONCLUSIONS OF LAW

1.  Numbness of the right thigh was not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  Tinnitus was not incurred in or aggravated by military 
service, nor may it be presumed to have incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).

3.  Left shoulder disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).

4.  Jungle rot of both heels was not incurrent in or 
aggravated by military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran has been provided with a copy of the appealed 
August 2002 rating decision, and a December 2002 statement of 
the case (SOC) that discussed the pertinent evidence and the 
laws and regulations related to the claims on appeal.  
Moreover, these documents essentially notified him of the 
evidence needed by the veteran to prevail on his claims.

In addition, in May and June 2002 letters, the RO notified 
the veteran of the evidence needed to substantiate his 
claims, and offered to assist him in obtaining any relevant 
evidence.  This letter gave notice of what evidence the 
appellant needed to submit and what evidence VA would try to 
obtain.  The veteran was also invited to submit "any" 
additional information to the RO.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini, supra.  The 
veteran was told that with respect to his claims that he 
needed to submit medical evidence to show that his claimed 
disorders existed from military service to the present time.

As it pertained to respective responsibilities, the veteran 
was told to complete VA Form 21-4142, Authorization for 
Release of Information, if he wanted VA to obtain any 
additional private medical records in support of his claims.  
The veteran was further informed that he could submit any 
additional information or evidence to VA, preferably within 
one year.

In light of the foregoing, the Board finds that the rating 
decision, SOC, and notice letters dated in May and June 2002 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, regarding the current issue 
on appeal, a substantially complete application was received 
in April 2002.  Thereafter, in May and June 2002, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate his claims on appeal, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to submit pertinent 
evidence pertaining to his claims.  This notice occurred 
before the issuance of the rating decision in August 2002.  
Therefore, there is no deficiency with respect to the timing 
of the VCAA notice letter.

Furthermore, VA has fulfilled its duty to assist the veteran.  
In this regard, throughout this appeal process, VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Specifically, VA has associated 
with the claims folder the veteran's service medical and 
personnel records, VA outpatient treatment reports, and 
private medical records.  The veteran has not identified any 
additional evidence pertinent to his claims, not already of 
record, and there are no additional records to obtain.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).


II.  Factual Background

The veteran's service medical records indicate that when 
examined for enlistment in October 1966, his ears and upper 
and lower extremities were normal.  Examination of his feet 
revealed pes cavus.  He reported no medical history of any 
ear, leg, shoulder, or foot trouble.  The veteran was found 
qualified for enlistment.

A July 1970 service treatment record shows the veteran 
complained of pain in his right shoulder.  He was treated 
with alcohol massage and a heating pad.  The veteran's 
service medical records are silent for any complaints or 
treatment of his left shoulder, right thigh, ears, or heels.

When examined for separation in March 1972, the veteran's 
ears, feet, and upper and lower extremities were normal.  No 
defects or diagnoses were noted.

In an October 1998 private treatment record, G.F., M.D. 
indicated that the veteran complained of tingling dysesthesia 
in the heels of both feet.  It was worse when he stood on his 
feet for long periods of time.  He had no numbness or pain in 
the distal foot.  There was no history of injury or trauma.  
In his job, the veteran was on his feet a great deal.  On 
examination, the veteran was a very large man.  His heels 
were mildly tender to palpation on plantar surfaces 
bilaterally.  The assessment was bilateral heel pain.

In a November 1998 private treatment record, D.G., M.D. 
indicated that the veteran complained of bilateral heel pain 
for the past three months.  The pain was worse on arising and 
also after prolonged standing.  The veteran missed four days 
of work.  On examination, the veteran had high longitudinal 
arches, bilaterally.  He had mild tenderness on the right 
medial calcaneal tubercle and more marked tenderness over the 
left medial calcaneal tubercle.  There was no posterior heel 
pain or tenderness.  There were no deformities or other 
abnormalities.  An x-ray of both feet showed small plantar 
heel spurs on both calcanei.  The assessment was bilateral 
plantar fascitis and obesity.

February 2000 private clinic records show the veteran fell 
and hit the back of his head on concrete.  There was no loss 
of consciousness.  Examination showed no crepitance on the 
scalp.  The assessment was contusion to the head with no 
neurological changes.  A subsequent February 2000 private 
record indicates the veteran was much improved with no 
complaints.  X-ray examination shows the cranial nerves were 
intact.  The veteran had a normal gait and no sensory 
deficit.  The veteran was released with a plan to recheck his 
head contusion.

In March 2000, the veteran contacted the private clinic and 
complained of ringing in his ears since his accident.  He did 
not complain of a loss of hearing and stated that his 
tinnitus came and went.  He was given an audiological 
examination.  On examination, his tympanic membranes were 
normal grey with no blood, edema, erythema, or effusion.  His 
canals were normal, and he could hear normal conversation 
without difficulty.  The assessment was tinnitus after 
concussion.

In a November 2000 private record, Dr. F indicated the 
veteran presented for a physical.  He complained of continued 
problems with his feet, primarily cracking and thickening of 
the medial heel surfaces.  He also had complained of 
tinnitus, but it had not been bad enough for him to seek 
attention yet.  The veteran denied any joint pain, swelling, 
redness, decreased range of motion, or edema.  On 
examination, he had thickened yellowish hyperkeratotic 
material on the medial surfaces of his heels with some 
cracking.  There was no associated erythema.  The assessment 
included tinea pedis.  Dr. F recommended soaking the feet, 
removing the hyperkeratotic material slowly with the use of a 
pumice stone, and using Lamisil topically.

A May 2002 private audiological examination showed the 
veteran reported ringing in both of his ears and dizziness.  
He denied a history of severe head injury.  He noted that as 
to his non-occupational history, he was exposed to loud 
music, power tools, motorcycles, gunfire, and had military 
service.  As to his occupational history, the veteran 
reporting not using hearing protection.  Examination showed 
the veteran's ear canals were visible, his eardrum was 
visible, and there was no inflammation, obstruction, 
scarring, or drainage in either ear.  An audiogram showed 
evidence of high frequency hearing loss bilaterally.

In a June 2002 written statement, the veteran indicated that 
when he fell off of a dump truck and hit his head on 
concrete, he was sent to a medical clinic by his company.  
Ever since, he ears rang, and he believed he sometimes 
blacked out.

A September 2002 VA outpatient treatment record shows the 
veteran reported doing much better with the fissured skin 
surrounding his right and left heels.  He related much less 
pain and stated that the skin did not crack open as much with 
the urea cream.  He used fine sand paper to file down the 
skin.  Fissuring was noted by the physician, but it was not 
as severe.  The skin was debrided.  The veteran was 
instructed to continue the routine of using the foot file and 
urea cream.

In an October 2002 written statement, the veteran indicated 
that everything he was claiming did not show up until after 
his service.  He spent 32 months in Vietnam either in-country 
or aboard a ship.  He did not look for help until many years 
after his service.  To the best of his knowledge, the RO had 
all of his records.

In a December 2002 written statement included with his 
substantive appeal (VA Form 9), the veteran indicated that it 
was a known fact that a lot of medical conditions started 
after military service, as was his case.

In March 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge.  The veteran withdrew his issue of 
entitlement to service connection for bone spurs in both 
feet.  As to the veteran's claim for service connection for 
numbness in his right thigh, he did not have it when he was 
in Guam on board a ship.  In 1970 or 1971, he fell in deep 
water and hit steel pipes with his hips.  He did not think 
much of it and went back to work.  When he got up, they 
started acting up.  At times, he could not sleep because of 
his right thigh.  It would go completely numb and wake him 
up.  He testified that he never received treatment for this 
numbness.  He brought it up with his civilian doctor after he 
got out of service, and the doctor never said anything about 
it.  He was never diagnosed, but guessed he pinched a nerve 
in his hip.  It was worse more recently and lasted longer 
with constant standing.

As to the veteran's claim for service connection for 
tinnitus, the veteran testified that during service he was 
exposed to very loud noises, including gunfire and loud 
machinery.  Also, since he was out of service, he was exposed 
to a lot of noise.  After service, he was a truck driver and 
a heavy equipment operator.  He also worked in bars on 
weekends where there were loud live bands.  He first noticed 
the ringing in his ears in the mid-1980s.  The veteran 
remarked on his loss of hearing, and the Acting Veterans Law 
Judge indicated that she would refer that claim to the RO for 
consideration.

With regard to the veteran's claim for left shoulder pain, he 
indicated that his shipboard duties included pulling on 
lines.  He was a search loader.  He was left handed, so he 
incurred strain there.  He twisted his shoulder.  It did not 
hurt as badly as it used to, but some nights it gave him a 
lot of pain, and he could not move his arm very much.  He 
apparently testified that he did not seek treatment for his 
shoulder while in service.  The veteran indicated that he was 
stubborn and did not see doctors under any circumstances.  He 
had a doctor look at his shoulder, but the physician could 
not find anything wrong with it.  He had never been diagnosed 
with a left shoulder disability.

As to the veteran's claim for jungle rot of both of his 
heels, he testified that he went to a foot specialist.  He 
did not know what was in his files, but he remembered that 
she stated that it was the worst case of jungle rot she had 
ever seen.  It made his feet crack, sometimes an eighth of an 
inch deep.  However, they never bled.  He saw a foot 
specialist in late 1998 or early 1999.  He did not have 
problems like that with his feet while he was in service.  He 
was out less than a year before he noticed problems with his 
feet.  He got thick calluses around his heels, and he cut 
them off himself.  He did not see a doctor until 1998.  He 
reported that he would not be able to obtain treatment 
records.


III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Certain chronic diseases, such as other organic diseases of 
the nervous system, including tinnitus, which become manifest 
to a compensable degree within the year after service, will 
be rebuttably presumed to have been incurred in service. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. §§ 3.310.


A.  Service connection for numbness of the right thigh

The veteran claims that service connection is warranted for 
numbness of his right thigh.  Service medical records are 
negative for any complaints or diagnosis pertaining to a 
right thigh disorder.  The veteran's March 1972 separation 
examination report reveals that his lower extremities were 
normal.

Furthermore, the postservice medical records do not contain a 
diagnosis of disability of the right thigh.  The Board has 
considered the veteran's assertions, in particular his March 
2004 testimony, that he currently has a right thigh 
disability.  However, the veteran's assertion cannot be 
considered competent medical evidence.  As a layperson, he is 
not competent to comment on issues involving medical 
causation or a medical diagnosis.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

Because the veteran has not presented competent medical 
evidence of the current existence of a right thigh 
disability, the claim must be denied.  Moreover, in light of 
the fact that medical reports of record fail to show that the 
veteran has a right thigh disorder, there is no reasonable 
possibility that additional VA assistance would aid in 
substantiating his claim.


B.  Service connection for tinnitus

The veteran contends that he was exposed to loud noises, 
including gunfire and machinery, in service and that his 
current tinnitus is related to this noise.   On his April 
2002 application for VA benefits, the veteran reported that 
his tinnitus began in 1999.

The Board notes that the veteran's service medical records 
are silent for any complaints of tinnitus or of being exposed 
to loud noises.  His ears and hearing were normal upon 
discharge in March 1972.  Furthermore, the medical records 
associated with the veteran's claims file show that his 
tinnitus began in February 2000, after he fell off a truck 
and suffered a head contusion when he hit the concrete.  
Additionally, the veteran testified during his March 2004 
hearing that he incurred a great deal of noise exposure after 
he separated from service, including working as a truck 
driver and heavy machinery operator.  He also indicated that 
he worked in a bar, where he incurred loud noise exposure 
from live bands.  The only medical opinion associated with 
the claims file relates the veteran's tinnitus to his head 
contusion in February 2000.

Furthermore, there is no evidence that the veteran's tinnitus 
began within one year of his separation from service.  
Indeed, the veteran testified in March 2004 that to his 
memory, it began in the mid-1980s and on his April 2002 
application for benefits he reported that tinnitus began in 
1999.  Even viewing the evidence in the light most favorable 
to the veteran, his tinnitus began more than ten years after 
separation from service.  Therefore, service connection on a 
presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 
3.309.

The Board notes the veteran's assertions that his tinnitus is 
related to noise exposure incurred in service.  However, as 
noted above, the veteran has not provided any medical 
evidence to support his assertion.  The veteran is not 
competent to offer opinions regarding medical diagnosis or 
causation.  As a layperson, the veteran lacks the capability 
to provide evidence that requires specialized knowledge, 
skill, experience, training or education.  The Court has held 
that if the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).

In the absence of medical evidence showing that the veteran 
currently has tinnitus which is related to service, or 
evidence showing that he had tinnitus within one year of his 
service discharge, the Board must find the preponderance of 
the evidence is against the claim; the benefit-of-the doubt 
doctrine is inapplicable and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




C.  Service connection for left shoulder pain

The veteran claims that service connection is warranted for 
left shoulder pain.  Service medical records are negative for 
any complaints or diagnosis pertaining to a left shoulder 
disorder.  While the veteran's service records show July 1970 
treatment for a right shoulder injury, there is no indication 
that his left shoulder was also injured at that time.  The 
veteran's March 1972 separation examination report reveals 
that his upper extremities were normal.

Furthermore, the claims file does not contain any medical 
evidence of a current disability of the left shoulder.  The 
Board has considered the veteran's assertions, in particular 
his March 2004 testimony that he believed he injured his left 
shoulder in service while working aboard the ship.  However, 
as stated above, the veteran's assertion that he currently 
has a left shoulder disorder cannot be considered competent 
medical evidence.  As a layperson, he is not competent to 
comment on issues involving medical causation or a medical 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

In sum, the veteran has not presented competent medical 
evidence of the current existence of a left shoulder 
disability.  His general complaint of left shoulder pain 
cannot be considered a disability.  Pain alone without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute disability for which service 
connection may be granted.  Sanchez- Benitez v. West, 13 Vet. 
App. 282, 285 (1999) (appeal dismissed in part, and vacated 
and remanded in part, sub nom).  Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).  In the absence of a chronic 
pathological process associated with the veteran's left 
shoulder pain, there is no reasonable basis to establish 
service connection.  Furthermore, the veteran testified 
during his March 2004 hearing that he asked a doctor to 
examine his shoulder, but the doctor did not find a disorder.  
He has never received a diagnosis for his shoulder.  
Accordingly, as no competent medical evidence is of record 
showing a current diagnosis of a left shoulder disorder, 
there is no valid claim of service connection.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  Consequently, the claim must be 
denied.

In light of the fact that medical reports of record fail to 
show that the veteran has a left shoulder disorder, there is 
no reasonable possibility that additional VA assistance would 
aid in substantiating his claim. 


D.  Service connection for jungle rot of the heels

The veteran contends that service connection is warranted for 
jungle rot of both of his heels.  His service medical records 
are negative for any complaints or diagnosis of jungle rot.  
Postservice medical records are also negative as to a 
diagnosis of jungle rot of the heels.  The evidence shows 
that in 1998 the veteran began complaining of heel pain which 
was subsequently diagnoses as plantar fascitis.  To date, the 
veteran has not filed a claim of service connection for this 
condition.  Thus, the Board does not have jurisdiction to 
adjudicate such a claim.

The Board notes the veteran's assertions that he currently 
has jungle rot of the heels which is related to service.  
However, as noted above, the veteran has not provided any 
medical evidence to support this assertion.  The veteran is 
not competent to offer opinions regarding medical diagnosis 
or causation.  As a layperson, he lacks the capability to 
provide evidence that requires specialized knowledge, skill, 
experience, training or education.  If the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).

In the absence of medical evidence showing that the veteran 
currently has jungle rot of the heels which is related to 
service, the Board must find the preponderance of the 
evidence is against the claim; the benefit-of-the doubt 
doctrine is inapplicable and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for numbness of the right thigh is denied.

Service connection for tinnitus is denied.

Service connection for left shoulder pain is denied.

Service connection for jungle rot of the heels is denied.




	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


